Gut, J.
.Defendant appeals from a judgment in favor of plaintiff, and from an order denying defendant’s motion for a new trial in an action brought to recover damages for personal injuries.
The plaintiff, an infant, who, at the time of the. accident, was lawfully upon the sidewalk of one of our public thoroughfares, was injured through a collision which occurred between a street car in operation on said thoroughfare and an auto truck which was being .operated thereon by an employee of the defendant.
The appellant’s first point is that the court erred in allowing a juror to be asked the question whether he was “ interested in the Pacific Ooast Casualty'Company.” Section 1180 of the Code of Civil Procedure, as amended, provides, that any juror may be asked whether “ he is a shareholder, stockholder, director, officer or employee, or in any manner. interested, in any insurance company issuing policies for protection against- liability for damages for injury to person or property.” The appellant contends that this being a statutory right must be strictly construed as permitting simply a general question, and not a particular inquiry as to any specific casualty company. This seems to be a very strained construction of the statute. The.general provisions as to challenges of jurors are intended to safeguard the litigant .from any possible interest or bias on the part of a juror, and the recent amendment to section 1180 of the Code must be deemed to have been enacted with this same purpose. General inquiry as to'the .jurors’ interest in any casualty company having already been properly made in this case, it is *227difficult to see how the defendant could have been prejudiced by further inquiry as to a particular company. It would seem that the shield which has been thrown around casualty companies is already ample, and that there is no cause for extending the rule in that regard. I do not think, therefore, that this exception is of any value.
The defendant-appellant also contends that the court erred in excluding evidence as to the character' of construction of the defendant’s auto truck, and of the fact that it had recently been purchased as a new machine. In my opinion, this contention of the appellant is sound. Evidence was given as to the very eccentric and unusual manner in which the defendant’s auto was driven in a zigzag manner across the street and back again in spite of the efforts of the defendant’s chauffeur to control it; and evidence tending to show that the defendant exercised the utmost care in the selection of the machine, and that, notwithstanding the .efforts of a competent chauffeur to control it, the machine got beyond his control, was relevant and material evidence on the part of defendant in disproving the plaintiff’s allegation of negligence; and it was not such new matter as required that it should be set up as a separate defense. The erroneous exclusion of this evidence was, in my judgment, prejudicial to the defendant, and the judgment must be reversed and a new trial ordered, with costs to the appellant to abide the event.
Lehman and Bijub, JJ., concur.
. Judgment reversed and new trial ordered, with costs, to appellant to abide event.